Citation Nr: 1213447	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  05-03 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-operative residuals, herniated nucleus pulposus at L4-L5. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to July 1970. 

This matter arises before the Board of Veterans' Appeals (Board) from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a formal hearing at the RO in Winston-Salem, North Carolina, in June 2006.  In June 2008, the Veteran testified at a Travel Board hearing in front of the undersigned Acting Veterans Law Judge.  The transcripts of these hearings have been reviewed and are associated with the claims file.  The Veteran was provided an adequate opportunity to present evidence at his hearings.  The issue on appeal was adequately explained to him and the type of additional evidence necessary to substantiate his claim was suggested.  See 38 C.F.R. § 3.103(c) (2011).The case was remanded for additional development in October 2008 and again in November 2010.  The case has been returned to the Board and is ready for further review.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard an addendum opinion was obtained as requested.  


FINDINGS OF FACT

1.  The Veteran was treated in service for back pain.  

2.  The Veteran's current back disorder is not shown to have developed as a result of an injury or disease during service.  



CONCLUSION OF LAW

The criteria for service connection for post-operative residuals, herniated nucleus pulposus at L4-L5 have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2003 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim for service connection and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in July 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  First, the RO has obtained VA outpatient treatment records, Social Security Administration (SSA) records and private medical records.  And the Veteran was provided an opportunity to set forth his contentions during the hearing before a hearing officer at the RO and before the undersigned Acting Veterans Law Judge.  The RO has obtained or attempted to obtain all records indicated in support of this claim and where unavailable, has issued formal findings of unavailability.  The Board finds that efforts to obtain additional evidence would be futile.

The Veteran was also afforded VA examinations in connection with his claim.  See 38 C.F.R. § 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination most recently obtained in this case is more than adequate.  The examination provided adequate basis for making a determination in this claim.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2011).

VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination as to whether evidence establishes that a veteran engaged in combat with the enemy must be resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

Direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In accordance with the recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board notes that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran claims that he has a current back disorder that is related to service.  In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that he incurred back pain in service, that he had back surgery and treatment for back pain following service, and that his back pain has continued since service.  He does not contend that he sustained an injury as a result of combat.

In this case, service treatment records reflect that the Veteran complained of back pain in February 1969.  It was noted that he was riding in a truck and was thrown against the windshield.  A small bruise at the top to the buttocks was noted.  No further complaints of a back problem were noted.  Thus the second Shedden requirement has been met.  

Upon entrance examination for military reserve service in January 1975, the Veteran he reported that he had no recurrent back pain.  VA outpatient treatment reports dated from May 1990 to August 1990 and from December 1994 to April 2007 reflect that the Veteran was treated for chronic and severe back pain.  He underwent a left laminectomy and diskectomy in June 1990 and it was noted he had a history of treatment for acute low back pain in 1977.  Radiology reports of the lumbar spine revealed mild degenerative changes with spurring at several levels, disc narrowing at L4-L5, sclerosis of the facet joints at L5-S1, and residuals of a left hemilaminectomy at L4.  

Private medical reports dated from February 2001 to June 2001 show the Veteran was treated for back pain. He was seen in the emergency room in June 2001 with complaints of back pain and received a diagnosis of lumbar strain. 

In a March 2007 VA examination, the Veteran was provided a diagnosis of lumbar degenerative disc disease.  When he was examined in March 2010, the examiner found lumbar spine degenerative disc disease; mild narrowing L5-S1 disc.  On examination by VA in December 2010, the examiner found lumbar spine degenerative disc disease, L4-S1; status post hemilaminectomy and discetomy.  As such, the first Shedden requirement has also been met.  Therefore, the Board must next address whether the third Shedden requirement, medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability, has been satisfied.  

The Board notes that the March 2007 VA examiner reviewed the Veteran's claims file.  He also documented the Veteran's medical history.  The Veteran reported that his back pain began in August 1968 while lifting a box.  He reported that he sought medical attention in 1972.  The Veteran was examined and an X-ray study was conducted.  A diagnosis of lumbar degenerative disc disease was provided.  As to the question of whether the Veteran's low back disorder was etiologically related to military service, the examiner stated that he could not resolve this issue without resorting to speculation.  The rationale was that there was no documentation of any inservice injury other than the Veteran's statements.  He went on to say that whatever injury may or may not have occurred in service, the Veteran did not seek medical attention for it for several years.  

The Veteran was again examined by VA in March 2010.  The claims file was reviewed.  The Veteran's history was documented.  The Veteran reported that he injured his back in service after he fell off a forklift.  The Veteran was examined and a diagnosis of lumbar spine degenerative disc disease, mild narrowing L5-S1 disc, was provided.  The examiner stated that although there was reference to reports of acute low back pain in February 1969, no reports were found upon review.  It was further noted that the Veteran had an apparent first onset of acute back pain in 1977, which resolved with conservative therapy, indicating myofascial rather than acute disc pathology and that at that point there was no evidence to support disc pathology.  The examiner reported the herniated nucleus pulposus at L4-5 had its onset in 1990 and that both post-service injuries occurred after the Veteran began working as a painter.  The examiner opined that the herniation more likely than not occurred in 1990 leading to surgical intervention at that time.  He stated that there was no evidence to support causation in service or prior to 1990.  

In a December 2010 addendum, the prior VA examiner reviewed the file.  The examiner indicated that the Veteran worked as a painter until 2000.  He noted the February 1969 acute complaint of back pain in service reported from riding in a truck and thrown against the windshield and that no further follow-ups or complaints were documented.  The examiner stated that there was an acute back/upper buttocks contusion during service.  It was noted that this is an acute transient type condition without significant mechanism to cause degenerative disc disease/degenerative joint disease in the spine.  He indicated that acute contusion, strains and myofascial pain especially in the back are common acute complaints throughout like but do not predict the onset of degenerative disc disease.  The examiner stated that the Veteran had an episode of acute low back pain in 1977 which resolved.  It was noted that to this point there was no evidence to support disc pathology.  He indicated that in 1990 there was acute herniated nucleus pulposus at L4-5 after service while employed as a painter.  He stated that the Veteran was then 40 years old and it was not uncommon fro him to have had degenerative joint disease and possible degenerative disc disease at this time of life.  He indicated that the disc herniation more likely occurred in 1990 and that there is no evidence to support causation in service or prior to 1990.  It was further noted that neck and back strain involve the muscles and ligaments and that spondylosis was a degenerative process involving the discs and vertebral bodies.  He stated that the one is not the cause of the other.  He reported that an AMA Guides Newsletter noted that age, familial aggregation, and intrinsic disc loading were the prominent predictors of degenerative disc disease.  He then stated that it was his opinion that the Veteran's degenerative disc disease/degenerative joint disease was not incurred in or aggravated by service.  

Based upon the evidence of record, the Board finds that the Veteran's current back disorder is not shown to have developed as a result of an injury or disease during service.  Although he was treated in service for back pain, the persuasive evidence demonstrates that treatment to have been provided for an acute disorder and that there was no credible evidence of a chronic back disorder for many years after service.  The December 2010 VA opinion is shown to have been based upon a thorough review of the evidence of record and adequate rationale for the opinion was provided.  Although VA examinations demonstrate degenerative joint disease of the back, the evidence of record fails to establish any clinical manifestations of arthritis within one year of service; therefore, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.

The Veteran's statements as to having experienced continuous back problems during active service, during a period of active or inactive service for training, or within the first post-service year are found to be inconsistent with the evidence of record and, to this extent, are not credible.  Further the Veteran himself has offered evidence which contradicts his statements that he has had a back disorder since service.  Records show he reported in May 1990 that he had fallen two weeks prior and that since then he had been having low back pain.  In September 2000, on private examination he reported having no back pain.  In March 2007, he reported injuring his back while lifting a box in August 1968 and that he first sought medical attention in 1972.  At his hearing in June 2008 he testified that he injured his back in 1968 and that he saw a medic at that time.  In March 2010, he stated that he injured his back falling off a forklift in service.  At his RO hearing in June 2006 he stated that he "got off" a forklift he was operating, and picked up a box which caused him back pain.  He reported that this happened in August 1968 and that he did not seek treatment at that time but was treated thereafter in 1972.  The Board finds his statements as to having sustained a more severe back injury in service to be inherently inconsistent and to be inconsistent with the objective post-service medical findings.  Thus, his statements as to this matter are found to be not credible.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465.  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  His statements asserting that his current back disorder is due to the injury shown to have been incurred in service are, at most, conclusory assertions of a nexus which is the type of question case law has found requires competent evidence.  

In this case, there is only one opinion regarding the etiology of the Veteran's low back disorder the Board finds credible.  The March 2007 VA examiner reported that he was unable to offer an opinion without resorting to speculation, and thus that opinion is inadequate.  The March 2010 VA report is inadequate as the examiner did not consider pertinent treatment records when rendering his findings.  However the December 2010 VA opinion is shown to have been based upon a substantially complete review of the Veteran's claims file and discussion of his medical history.   The Board finds that the evidence presented in the December 2010 report to be persuasive regarding this claim.  The examiner offered an opinion with rationale, including reference to medical literature, and the finding stands uncontradicted in the file.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's low back disorder to active duty, despite his contentions to the contrary.  In fact, as noted, a VA examiner has stated that there is no relationship between his disability and service, and this finding was based on examination of the Veteran and a review of the claims file.  As such, the persuasive medical evidence in the file establishes that the current back findings are not related to service.  

The preponderance of the evidence is against finding that the Veteran has low back disorder etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the benefit sought.  


ORDER

Service connection for post-operative residuals, herniated nucleus pulposus at L4-L5 is denied.  



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


